Citation Nr: 0719513	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right knee 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral plantar 
fasciitis.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for contusion of the 
right palm and wrist.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 until 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Jackson, Mississippi Regional Office (RO).  In December 2006, 
the undersigned Veterans Law Judge conducted a hearing 
regarding the issues on appeal.  

In November 2006, the veteran's representative submitted 
additional evidence and argument without a waiver of RO 
consideration.  However, the evidence submitted is cumulative 
and redundant of the evidence already contained in the 
claim's file.  In January 2007, the veteran's representative 
submitted further medical evidence.  However, in this 
instance, the proper waiver was submitted.  

The issue of entitlement to service connection for right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2003, the RO denied the veteran's claim of 
service connection for right knee disability.  The veteran 
did not perfect an appeal to that claim and that decision is 
final.  

2.  Evidence submitted subsequent to the April 2003 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

3.  In September 2002, the RO denied the veteran's claim of 
service connection for bilateral plantar fasciitis.  The 
veteran did not perfect an appeal to that claim and that 
decision is final.  

4.  Evidence received since the September 2002 decision, 
although new, is not material as it does not include 
competent evidence suggesting that the veteran's bilateral 
plantar fasciitis was incurred in or related to his military 
service.

5.  At the December 2006 hearing, prior to the promulgation 
of a decision in the appeal, the veteran requested a 
withdrawal of his appeal for whether new and material 
evidence has been presented to reopen a claim for service 
connection for contusion of the right palm and wrist


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for 
right knee disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156 (2006).

2.  The evidence received since the RO's September 2002 
decision is not new and material; the veteran's claim for 
service connection for bilateral plantar fasciitis is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).

3.  The criteria for withdrawal of a Substantive Appeal for 
whether new and material evidence has been presented to 
reopen a claim for service connection for contusion of the 
right palm and wrist have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

A.  Right Knee Disability
 
In April 2003, the RO denied the veteran's claim for service 
connection for right knee disability based on the lack of 
medical evidence establishing a current right knee 
disability.  The veteran did not file a notice of 
disagreement within one year, and the decision became final.  
38 C.F.R. § 20.302.

The veteran submitted a claim to reopen in May 2004, and in 
October 2004, the RO denied the claim to reopen based on the 
failure to submit new and material evidence.  However, the 
veteran filed a timely Notice of Disagreement, and 
subsequently, in January 2007, the veteran submitted a 
private medical record noting that he suffers from 
degenerative arthritis of the right knee.  

Therefore, the Board concludes that new and material evidence 
has been submitted to reopen the claim.  Specifically, the 
private medical record is new evidence because it was not 
previously considered by VA decision makers in April 2003.  
The evidence is material because it relates to the reason for 
denial by providing medical evidence of a current disability, 
thus raising a reasonable possibility of substantiating the 
claim.  

B.  Bilateral Plantar Fasciitis

In September 2002, the RO denied the veteran's claim for 
service connection for bilateral plantar fasciitis because 
the disability was not shown in or to be related to service.  
The veteran did not file a notice of disagreement within one 
year, and the decision became final.  38 C.F.R. § 20.302.

The veteran submitted a claim to reopen in May 2004, and in 
October 2004, the RO denied the claim to reopen based on the 
failure to submit new and material evidence.  

Evidence before the RO in 2002 included service medical 
records that did not note any complaints, treatment, or 
diagnosis of the disability in service.  Also of record were 
the veteran's private treatment and VA clinic records which 
noted a diagnosis of bilateral plantar fasciitis but did not 
discuss any relation of the disability to the veteran's 
military service.

Since the 2002 decision, the veteran has submitted additional 
private medical and VA clinic records.  During the veteran's 
visits to the VA clinic, he related his bilateral plantar 
fasciitis to his military service.  However, there is no 
competent medical evidence relating this disorder to service.  
In fact, during the December 2006 hearing, the veteran 
himself testified that he did not seek treatment in service 
and could not recall when he first started having problems 
with his feet.

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for bilateral plantar 
fasciitis was the RO's September 2002 decision.  As stated, 
that decision denied service connection because the evidence 
did not show that the disability was incurred in or related 
to service.  

Although the medical evidence and statements submitted by the 
veteran in connection with his attempt to reopen the claim 
are new, they are not material.  As previously stated, 
material evidence constitutes existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  In this case, material evidence would consist of 
any evidence showing that the veteran's bilateral plantar 
fasciitis was incurred in or related to his military service.  
However, no such evidence has been submitted.  Therefore, the 
veteran has failed to submit new and material evidence 
sufficient to warrant a reopening of his claim. 

II.  Withdrawal of Appeal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on record at a hearing or in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. §§ 20.202, 20.204.  At the December 2006 hearing, 
the veteran withdrew, on the record, his appeal for whether 
new and material evidence has been presented to reopen a 
claim for service connection for contusion of the right palm 
and wrist, and therefore, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue, and it is dismissed.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (May 2004, Dec. 2004).  The Board is aware of 
the consideration in Kent v. Nicholson, 20 Vet. App. 1 
(2006), regarding the need for notification of what 
constitutes new and material evidence.  In the May 2004 
letter, the veteran was notified why his claim was originally 
denied and that he must submit evidence relating to that 
fact.  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse in 
compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time.  
The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error. 

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, a medical 
examination and opinion is not necessary.  Absent a minimal 
showing by competent evidence that a causal connection 
between the veteran's disability and military service exists, 
VA has no duty to obtain a medical opinion.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.


ORDER

New and material evidence having been submitted, the claim 
for service connection for right knee disability is reopened.

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for bilateral plantar fasciitis is denied.

The appeal as to whether new and material evidence has been 
presented to reopen a claim for service connection for 
contusion of the right palm and wrist is dismissed.




REMAND

The veteran claims that his right knee disability was 
aggravated during military service.  A private medical record 
dated December 1968 noted that, in February 1967, the veteran 
injured his right knee.  While on active duty, in July 1970, 
the veteran again injured his right knee when a gun recoiled.  
As stated above, the veteran currently suffers from 
degenerative arthritis in his right knee.  Therefore, a VA 
examination is necessary before adjudication of the claim can 
proceed.

Additionally, throughout the appeal, the veteran has 
submitted medical records from the Memphis VAMC.  On remand, 
the RO should also request the veteran's complete medical 
records from the Memphis VAMC. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should request the veteran's medical 
records from the Memphis VAMC. 

2.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current right knee 
disability.  After reviewing the entire record, and 
taking a detailed medical history from the veteran 
concerning the symptoms present prior to, during, 
and after service, the examiner should express an 
opinion as to whether the veteran clearly and 
unmistakably had a chronic right knee disability 
prior to service and, if so, was it clearly and 
unmistakably not aggravated during service.  If a 
chronic knee disability was not present during 
service, is it at least as likely as not that the 
current disability of the right knee was initially 
manifested during service or is otherwise related 
thereto.  The claim's folder must be made available 
to and reviewed by the examiner in conjunction with 
the scheduled examination.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


